Exhibit 21.1 Abraxas Petroleum Corporation and Subsidiaries Name and address of Subsidiary Jurisdiction of Incorporation/ Type of Entity Abraxas Properties Incorporated 18803 Meisner Drive San Antonio, Texas 78258 Texas/ Corporation Sandia Operating Corp. 18803 Meisner Drive San Antonio, Texas 78258 Texas/ Corporation Abraxas Energy Investments, LLC 18803 Meisner Drive San Antonio, Texas 78258 Texas/Limited Liability Company Abraxas General Partner, LLC 18803 Meisner Drive San Antonio, Texas 78258 Delaware/ Limited Liability Company Abraxas Operating, LLC 18803 Meisner Drive San Antonio, Texas 78258 Texas/Limited Liability Company Abraxas Merger Sub, LLC 18803 Meisner Drive San Antonio, Texas 78258 Delaware/ Limited Liability Company Canadian Abraxas Petroleum, ULC Suite 2120, 140 – 4th Avenue S.W. Calgary, Alberta T2P 3N3 Alberta, Canada/ Corporation Raven Drilling, LLC 18803 Meisner Drive San Antonio, Texas 78258 Texas/Limited Liability Company
